    Case 4:18-cv-00362-ALM-CAN Document 157 Filed 04/29/20 Page 1 of 1 PageID #: 610




                                 United States District Court
                                        EASTERN DISTRICT OF TEXAS
                                            SHERMAN DIVISION

      CRAIG CUNNINGHAM                                   §
                                                         § Civil Action No. 4:18-CV-362
      v.                                                 § (Judge Mazzant/Judge Nowak)
                                                         §
      JAY POLITI, ET AL.                                 §

                     ORDER OF PARTIAL DISMISSAL WITHOUT PREJUDICE

             Pending before the Court is Plaintiff Craig Cunningham’s “Notice of Response to Docket

      150,” wherein Plaintiff requests the Court dismiss his claims against Nicholas Politi without

      prejudice (Dkt. #151). After reviewing the Notice, and all relevant filings, it is hereby

.            ORDERED, ADJUDGED AND DECREED that Plaintiff’s request for dismissal of

      claims against Nicholas Politi (Dkt. #151) is GRANTED. All claims against Defendant Nicholas

      Politi are hereby DISMISSED WITHOUT PREJUDICE.

             IT IS SO ORDERED.
             SIGNED this 29th day of April, 2020.




                                            ___________________________________
                                            AMOS L. MAZZANT
                                            UNITED STATES DISTRICT JUDGE
